
	
		I
		111th CONGRESS
		1st Session
		H. R. 1457
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Ms. DeLauro (for
			 herself, Ms. Ros-Lehtinen,
			 Mr. McGovern, and
			 Mr. Klein of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to deem certain
		  geriatric health training to be obligated service for purposes of the National
		  Health Service Corps Loan Repayment Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Geriatrics Loan Forgiveness Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)Between 2005 and
			 2030, it is estimated that the number of adults aged 65 and older will almost
			 double from 37,000,000 to more than 70,000,000, increasing from 12 percent of
			 the population of the United States to almost 20 percent of the
			 population.
			(2)The number of the
			 oldest old, those who are 85 and over, is also expected to
			 nearly double, from 5,000,000 to 9,000,000 between 2005 and 2030.
			(3)These
			 oldest old adults have the highest per capita utilization of
			 health care services, and their conditions are often complex with multiple
			 co-morbidities.
			(4)The Institute of
			 Medicine’s 2008 report, Retooling for an Aging America: Building the Health
			 Care Workforce, emphasized that, because of the increasing numbers of frail
			 older adults, there is an increasing need for geriatric specialist care and for
			 geriatric specialists to train the entire health care workforce in geriatric
			 principles.
			(5)Shortages in many
			 health care professions are apparent already in the United States. Shortages of
			 geriatric specialists are even more severe, with a decline in the number of
			 geriatricians and geriatric psychiatrists, and inadequate numbers of geriatric
			 social workers, nurses, psychologists, and other health care professionals with
			 geriatric expertise.
			(6)There are numerous
			 barriers for health care professionals interested in entering geriatric
			 specialties, including the time required for additional training and financial
			 disincentives.
			3.National Health
			 Service Corps Loan Repayment Program
			(a)In
			 generalSection 338C of the Public Health Service Act (42 U.S.C.
			 254m) is amended by adding at the end the following:
				
					(e)Obligated
				service
						(1)In
				generalFor purposes of the
				Loan Repayment Program under section 338B, each year during which an individual
				is enrolled and participating in an accredited (as determined by the Secretary)
				educational program that provides geriatric health training shall be deemed to
				be a year of obligated service. Upon the completion of such training, an
				individual with respect to whom a year of training is deemed to be a year of
				obligated service under this paragraph shall, after consultation with the
				Secretary, provide geriatric health services during the remainder of such
				individual’s period of obligated service.
						(2)LimitationThe
				number of individuals for whom geriatric health training is deemed to be
				obligated service under this subsection shall not exceed 500 in any
				year.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply only to
			 applications submitted to the Secretary of Health and Human Services under
			 section 338B of the Public Health Service Act (42 U.S.C. 254l–1) on or after
			 the date of the enactment of this Act.
			
